Judge WEBB
dissenting.
I dissent. There is evidence in the record that respondent suffers from epilepsy and that he had an epileptic seizure while driving which caused him to have an automobile accident. The Medical Review Board found:
“It is the collective opinion of this Board that Mr. Ronnie Gene Chesnutt is afflicted with or suffering from such physical or mental disability or disease as would serve to prevent such person from exercising reasonable and ordinary control over a motor vehicle while operating the same upon the highways . . . .”
I believe this finding by the Medical Review Board is supported by the evidence. I vote to reverse the judgment of the superior court.